EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 115 to Registration Statement No. 2-27962 on Form N-1A of our report dated February 17, 2011, relating to the financial statements and financial highlights of EatonVance Special Equities Fund , one of the funds constituting Eaton Vance Special Investment Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Special Investment Trust, for the year ended December 31, 2010, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts July 28, 2011
